DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, under Formula (VI), wherein G1 is CR4R5 in the reply filed on 03/29/2022 is acknowledged. After reconsideration of the requirement of election of species set forth in the Office Action dated 02/15/2022 and in an effort to further prosecution, the requirement of election of species with respect to the variable G1 only is hereby withdrawn. This elected species reads on claims 1 and 6.
Claims 2-5 and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2022.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “rings A7, A8, and A9 are independently five- or six- membered carbocyc;ic or heterocyclic…” rather than “…carbocyclic…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. US 2012/0302753 A1 (“Li”) in view of Yamazaki US 2007/0059551 A1 (“Yamazaki”).
Regarding claims 1 and 6, Li teaches platinum and palladium complexes useful as narrow band phosphorescent emitters (abstract) provide improved efficiency and/or operational lifetimes in OLEDs (¶ [0100]), wherein the phosphorescent emitters are represented by the following general formula (¶ [0010]):

    PNG
    media_image1.png
    154
    172
    media_image1.png
    Greyscale

The general formula may be further represented by the formulas described in ¶ [0012]-[0014], including the formula shown below:

    PNG
    media_image2.png
    285
    261
    media_image2.png
    Greyscale

Li teaches specific examples of the general formula beginning on page 21, including the following compound (pg. 26):

    PNG
    media_image3.png
    182
    242
    media_image3.png
    Greyscale


While Li teaches b1 may be 
    PNG
    media_image4.png
    49
    56
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    26
    49
    media_image5.png
    Greyscale
, wherein Rn may be a C1-C3 alkyl, wherein known alkyl groups include methyl (¶ [0083] and [0026]), the above compound fails to teach b1 is 
    PNG
    media_image4.png
    49
    56
    media_image4.png
    Greyscale
.
Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 
    PNG
    media_image5.png
    26
    49
    media_image5.png
    Greyscale
 for 
    PNG
    media_image4.png
    49
    56
    media_image4.png
    Greyscale
, because Li teaches the variable may suitably be selected as b1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select each Rn as a C1 alkyl (methyl), because it would have been choosing a C1-C3 alkyl for the variable Rn, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula above having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound fails to teach the ancillary ligand (L^X) comprises two ring systems. However, Li does teach the phosphorescent emitter may be represented by the following formula, wherein the ancillary ligand (L^X) comprises two ring systems (¶ [0013]):

    PNG
    media_image6.png
    286
    261
    media_image6.png
    Greyscale

Li teaches examples of the above formula, including the compound shown on pg. 26:

    PNG
    media_image7.png
    247
    213
    media_image7.png
    Greyscale


Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Cl-pyridine ligand with a phenyl-carbazole ligand, as shown in the above compound, because Li teaches the compound may be represented by the formula shown in ¶ [0013] and the phenyl-carbazole ligand may suitably be selected as the ancillary ligand (L^X).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
The modified compound of Li has the following structure:

    PNG
    media_image8.png
    337
    376
    media_image8.png
    Greyscale

While Li teaches the linking group R disrupts the conjugation between the ligands (N^C) and (L^X) (¶ [0010]) and that utilizing different linking groups provide narrow emitting complexes covering a wide range of the visible spectrum (¶ [0095]), the modified compound of Li fails to include a linking group between the acridine and isoquinoline groups.
Yamazaki teaches a metal complex for use as a luminescent material in an organic electroluminescent element having excellent stability in liquid, wherein the metal complex has a structure represented by Formula (I), shown below (¶ [0015], [0021], [0027], [0033]):

    PNG
    media_image9.png
    111
    105
    media_image9.png
    Greyscale

Yamasaki teaches by using such a complex, an organic EL element having high luminous efficiency, high luminance, and excellent durability can be provided (¶ [0022]).
Yamazaki teaches Y11 to Y13 may each independently represent a single bond or a connecting group (¶ [0034]), wherein specific examples of the connecting group are those shown in ¶ [0048]. 
Yamazaki teaches specific examples of Formula (I) including compound 33 on pg. 18:

    PNG
    media_image10.png
    165
    156
    media_image10.png
    Greyscale

Accordingly, Yamazaki teaches a single bond and a CH2 connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed to utilize linking groups within and between ligands to disrupt conjugation and provide additional emitting complexes to cover a larger range of the visible spectrum, as taught by Li. Specifically, given the general formula and teachings of Li and Yamazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a CH2 connecting group for the single bond between the acridine and isoquinoline group of the modified compound of Li, because Yamazaki teaches a single bond and a CH2 connecting group are both known elements to bond two cyclic groups of a ligand in a luminescent material of an organic electroluminescent element with the benefits of excellent stability in liquid, high luminous efficiency, high luminance, and excellent durability. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the emitter of Li and possess the benefits taught by Li and Yamazaki.  See MPEP 2143.I.(B).
The modified compound of Li in view of Yamazaki has the following structure:

    PNG
    media_image11.png
    357
    402
    media_image11.png
    Greyscale

The above compound reads on the claimed Formula (VI) and (I) wherein:
G1 is CR4R5, wherein R4 and R5 are each alkyl groups;
Ring A7 is a 6-membered heterocyclic aromatic ring having 1 nitrogen atom and 0 additional heteroatoms;
Rings A8 and A9 are each 6-membered carbocyclic rings;
Z8 is nitrogen and Z9 is carbon;
G4 is NR20, wherein R20 is an aryl group that combines with R19 to form a ring system;
G5 is CR20R20a, wherein R20 and R20a are each hydrogen atoms;
R17 represents a mono substitution of an alkenyl group and tri-substitution of hydrogen atoms, wherein two adjacent R17 combine to form a ring;
R18 represent a tetra-substitution of hydrogen atoms;
R19 represent a tri-substitution of hydrogen atoms;
R2 represents a tri-substitution of hydrogen atoms and R3 represents a tetra-substitution of hydrogen atoms
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786